DETAILED ACTION
This Action is responsive to the Amendment filed on 12/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0139842), in view of Ryu (US 2016/0351543), in view of Knickerbocker (US 2009/0085217).

Regarding claim 1, Chen (see, e.g., FIG. 1) discloses a semiconductor package, comprising:
a first semiconductor die 100 (Para 0022);
a second semiconductor die 200, disposed beside the first semiconductor die 100 (Para 0022);
a semiconductor bridge 700, electrically connecting the first semiconductor die 100 with the second semiconductor die 200 (Para 0022, Para 0032);
800, encapsulating the semiconductor bridge 700 (Para 0022);
through interconnection vias D4, penetrating through the molding compound 800 (Para 0036);
a first redistribution layer IN2/D5, disposed over the semiconductor bridge 700, wherein the through interconnection vias D4 extend from a side of the molding compound 800 facing away from the first redistribution layer IN2/D5, to another side of the molding compound 800 in contact with the first redistribution layer IN2/D5 (Para 0036, Para 0037); and
connective terminals 600, disposed on the first redistribution layer IN2/D5, on an opposite side with respect to the semiconductor bridge 700 (Para 0022, Para 0038),
Although Chen shows substantial features of the claimed invention, Chen fails to expressly teach an integrated passive device.
Ryu (see, e.g., FIG. 18), in a similar field of endeavor, teaches an integrated passive device 112 (Para 0047, Para 0069-Para 0076). Knickerbocker, on the other hand, teaches that passive devices permit the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055). The combination of Chen/Ryu further teaches that an integrated passive device 112 (of Ryu), electrically connected to the first semiconductor die 100 (of Chen); and the first redistribution layer IN2/D5 (of Chen) is interposed between the integrated passive device 112 (of Chen) and the connective terminals 600 (of Chen).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrated passive device of Ryu in the device of Chen for the purpose of permitting the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055).

e.g., FIG. 1) teaches a second redistribution layer IN1/D3 disposed between the semiconductor dies 100, 200 and the semiconductor bridge 700, wherein the semiconductor bridge 700 is disposed between the first redistribution layer IN2/D5 and the second redistribution layer IN1/D3 (Para 0031).

Regarding claim 3, the combination of Chen (see, e.g., FIG. 1) / Ryu (see, e.g., FIG. 18) teaches that the integrated passive device 112 (of Ryu) is disposed between the first redistribution layer IN2/D5 (of Chen) and the second redistribution layer IN1/D3 (of Chen) (Chen: Para 0031, Para 0037 ; Ryu: Para 0073-Para 0079; Para 0178).

Regarding claim 6, the combination of Chen (see, e.g., FIG. 1) / Ryu (see, e.g., FIG. 18) teaches that the first semiconductor die 100 (of Chen), the second semiconductor die 200 (of Chen), and the integrated passive device 112 (of Ryu) are encapsulated by a common encapsulant 400, 800 (e.g., epoxy compound) (of Chen) (Chen: Para 0029, Para 0035; Ryu: Para 0073-Para 0079; Para 0182).

Regarding claim 7, the combination of Chen (see, e.g., FIG. 1) / Ryu (see, e.g., FIG. 18) teaches that the integrated passive device 112 (of Ryu) is disposed on the first semiconductor die 100 (of Chen) (Chen: Para 0031, Para 0032, Para 0035; Ryu: Para 0073-Para 0079; Para 0182).

Regarding claim 8, Chen (see, e.g., FIG. 1) discloses a semiconductor package, comprising:
semiconductor dies 100, 200 (Para 0022);
an encapsulant 400 encapsulating the semiconductor dies 100, 200 (Para 0029); and
IN2/D5, 700, 800, IN1/D3 disposed on the encapsulant 400 and the semiconductor dies 100, 200, the redistribution structure IN2/D5, 700, 800, IN1/D3 comprising, in order:
an inner redistribution layer IN1/D3 (Para 0031); 
a bridging layer 700, 800 (Para 0022); and 
an outer redistribution layer IN2/D5 (Para 0037),
wherein the bridging layer 700, 800 comprises:
a semiconductor bridge 700 interconnecting at least two semiconductor dies 100, 200 of the semiconductor dies 100, 200 (Para 0032), 
through interconnection vias D4, extending through the bridging layer 700, 800 and disposed aside the semiconductor bridge 700 (Para 0036, Para 0037).
Although Chen shows substantial features of the claimed invention, Chen fails to expressly teach an integrated passive device.
Ryu (see, e.g., FIG. 18), in a similar field of endeavor, teaches an integrated passive device 112 connected to the inner redistribution layer 104, 106, 108 (Para 0047, Para 0069-Para 0077). Knickerbocker, on the other hand, teaches that passive devices permit the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055). The combination of Chen/Ryu further teaches that an integrated passive device 112 (of Ryu) electrically connected to at least one of the at least two semiconductor dies 100, 200 (of Chen) through the inner redistribution layer IN1/D3; and through interconnection vias D4 (of Chen) disposed aside the integrated passive device 112 (of Ryu) (Chen: Para 0026, Para 0027; Ryu: Para 0047, Para 0076, Para 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrated passive device of Ryu in the device 

Regarding claim 10, Chen (see, e.g., FIG. 1) teaches that the semiconductor bridge 700 comprises through semiconductor vias e.g., circuit patterns electrically connecting the inner redistribution layer IN1/D3 with the outer redistribution layer IN2/D5 (Para 0031, Para 0032, Para 0037).

Regarding claim 11, Chen (see, e.g., FIG. 1) teaches that the inner redistribution layer IN1/D3 and the outer redistribution layer IN2/D5 are electrically connected through the through interconnection vias D4 (Para 0036, Para 0037).

Regarding claim 12, the combination of Chen (see, e.g., FIG. 1) / Ryu (see, e.g., FIG. 18) teaches that the bridging layer 700, 800 (of Chen) further comprises a molding compound 800 (of Chen) encapsulating the semiconductor bridge 700 (of Chen), the integrated passive device 112 (of Ryu) and the through interconnection vias D4 (of Chen) (Chen: Para 0035, Para 0036; Ryu: Para 0047, Para 0076, Para 0077).

Regarding claim 15, Chen (see, e.g., FIG. 1) discloses a manufacturing method of a semiconductor package, comprising:
providing semiconductor dies 100, 200 (Para 0022);
forming an encapsulant 400 encapsulating the semiconductor dies 100, 200 (Para 0029);
providing a semiconductor bridge 700 electrically connecting at least two semiconductor dies 100, 200 of the semiconductor dies 100, 200 (Para 0032);
800 encapsulating the semiconductor bridge 700 (Para 0035);
forming through interconnection vias D4 penetrating through the molding compound 800 (Para 0036); 
forming a first redistribution layer IN2/D5 over the semiconductor dies 100, 200, wherein the through interconnection vias D4 extend from a side of the molding compound 800 facing away from the first redistribution layer IN2/D5, to another side of the molding compound 800 in contact with the first redistribution layer IN2/D5 (Para 0037).
Although Chen shows substantial features of the claimed invention, Chen fails to expressly teach an integrated passive device.
Ryu (see, e.g., FIG. 18), in a similar field of endeavor, teaches an integrated passive device 112; and forming a first redistribution layer 202, 204 over the integrated passive device 112 (Para 0047, Para 0076-Para 0077, Para 0167). Knickerbocker, on the other hand, teaches that passive devices permit the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055). The combination of Chen/Ryu further teaches providing an integrated passive device 112 (of Ryu) electrically connected to at least one of the at least two semiconductor dies 100, 200 (of Chen); and forming a first redistribution layer IN2/D5 (of Chen) over the integrated passive device 112 (of Ryu) (Chen: Para 0026, Para 0027; Ryu: Para 0047, Para 0076, Para 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the integrated passive device of Ryu in the device of Chen for the purpose of permitting the ability to have the active circuits operate at lower power levels and/or with lower cross talk noise (Para 0055).

e.g., FIG. 1) / Ryu (see, e.g., FIG. 18) teaches forming connective terminals 600 (of Chen) on the first redistribution layer IN2/D5 (of Chen) on an opposite side with respect to the integrated passive device 112 (of Ryu) and the semiconductor dies 100, 200 (of Chen) (Chen: Para 0022, Para 0038).

Regarding claim 17, Chen (see, e.g., FIG. 1) teaches forming a second redistribution layer IN1/D3 (of Chen) over the semiconductor dies 100, 200 (of Chen), wherein the second redistribution layer IN1/D3 (of Chen) is formed before providing the integrated passive device 112 (of Ryu) and before forming the first redistribution layer IN2/D5 (of Chen) (Para 0031, Para 0035, Para 0037; Ryu: Para 0060, Para 0070, Para 0076, Para 0178-0181).

Regarding claim 18, Chen (see, e.g., FIG. 1) teaches that the through interconnection vias D4 are formed on the second redistribution layer IN1/D3 before forming the first redistribution layer IN2/D5 (Para 0036, Para 0037).

Regarding claim 19, the combination of Chen (see, e.g., FIG. 1) / Ryu (see, e.g., FIG. 18) teaches that the semiconductor bridge 700 (of Chen), the through interconnection vias D4 (of Chen) and the integrated passive device 112 (of Ryu) are encapsulated by the molding compound 800 (of Chen) (Chen: Para 0035, Para 0036).

Regarding claim 20, the combination of Chen (see, e.g., FIG. 1) / Ryu (see, e.g., FIG. 18) teaches that the integrated passive device 112 (of Ryu) is provided before forming the encapsulant 800 (of Chen), and the encapsulant 800 (of Chen) further encapsulates the integrated passive device 112 (of Ryu) (Chen: 0032-Para 0035; Ryu: Para 0047, Para 0182, Para 0183).
Allowable Subject Matter
Claims 4-5, 9, and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        03/03/2022